Title: To Thomas Jefferson from Joseph Jones Monroe, 26 August 1803
From: Monroe, Joseph Jones
To: Jefferson, Thomas


          
            
              Dear Sir
            
            Orange 26th. Augt: 1803.
          
          The inclosure is a letter from my friend & relation Mr James Bankhead of Westmoreland. Understanding I was on my way to the upper Country & might probably see you before my return he requested me to deliver it to you in person. I regret that owing to forgetfulness I did not comply with his wishes.
          I have the honor to be with the highest respect yr: mo: ob: St
          
            
              Jo: Jo: Monroe
            
          
        